     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 1 of 11 Page ID #:4




 1
     LAURIE A. TRAKTMAN (SBN 165588)
     STEVEN M. REHAUT (SBN 121710)
 2   BENJAMIN M. O’DONNELL (SBN 309119)
 3
     GILBERT & SACKMAN
     A Law Corporation
 4   3699 Wilshire Boulevard, Suite 1200
 5   Los Angeles, California 90010
     Telephone: (323) 938-3000
 6   Facsimile: (323) 937-3139
 7   Email: lat@gslaw.org
     Email: smr@gslaw.org
 8   Email: bodonnell@gslaw.org
 9
     Attorneys for Plaintiffs
10

11                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
12

13

14    BOARD OF TRUSTEES OF                    Case No. 8:19-cv-2384
15    NATIONAL ELECTRICAL BENEFIT
      FUND, AND BOARD OF TRUSTEES             COMPLAINT FOR DAMAGES
16    OF NATIONAL ELECTRICAL                  AND INJUNCTIVE RELIEF
17    ANNUITY PLAN                            FOR BREACH OF TRUST
                                              AGREEMENTS; BREACH OF
18          Plaintiffs,                       COLLECTIVE BARGAINING
19                                            AGREEMENT
            v.
20

21    KINDNESS GENERAL
      CONTRACTORS, LLC, also known as
22    KINDNESS GENERAL
23    CONTRACTORS, INC.,
24          Defendant.
25

26
27

28
                                             1
                                         COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 2 of 11 Page ID #:5




 1

 2
                                           COMPLAINT
 3
           Plaintiffs National Electrical Benefit Fund (“NEBF”) and National Electrical
 4
     Annuity Plan (“NEAP”) (collectively “Trust Funds” or “Plans”) aver as follows:
 5

 6
                                          JURISDICTION
 7
           1. This Court has jurisdiction of this matter pursuant to Section 502(e) of the
 8
     Employee Retirement Income Security Act of 1974, as amended (hereinafter “ERISA”),
 9
     29 U.S.C. § 1132(e). This action is brought by fiduciaries to the Plans and arises under
10
     Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3), and 1145, to redress
11
     violations or enforce the terms of ERISA or a multiemployer plan governed by Section
12
     502(e) of ERISA 29 U.S.C. § 1132(e). Such jurisdiction exists without respect to the
13
     amount in controversy or the citizenship of the parties, as provided in Section 502(f) of
14
     ERISA, 29 U.S.C. § 1132(f).
15
           2. This Court also has jurisdiction of this matter pursuant to Section 301 of the Taft-
16
     Hartley Act, 29 U.S.C. § 185, as this is an action for a violation of a collective bargaining
17
     agreement between an employer and a labor organization.
18
           3. Venue is proper in this District Court pursuant to Section 502(e)(2) of ERISA, 29
19
     U.S.C. § 1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. § 185(a) because this is
20
     a district where a defendant resides or may be found, one of the signatory unions maintains
21
     its office, and the acts and omissions mentioned below took place.
22

23
                                             PARTIES
24
                                              Plaintiffs
25

26
27

28
                                                  2
                                              COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 3 of 11 Page ID #:6




 1         4. The Plans are “multiemployer plans” and an “employee pension benefit plans”
 2   within the meaning of Sections 3(2)(A) and 3(37) of ERISA, 29 U.S.C. § 1002(2)(A) and
 3   (37)(A).
 4         5. The Plans are jointly trusteed, labor-management trust funds within the meaning
 5   of Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5).
 6         6. The Plans have been established and maintained pursuant to an agreement entered
 7   into between the International Brotherhood of Electrical Workers (“IBEW”) and the
 8   National Electrical Contractors Association (“NECA”). Individual employers, such as
 9   Defendant, execute collective bargaining agreements that obligate them to make
10   contributions to the Plans on behalf of their employees. As described more fully below, the
11   Plans are funded by these contributions.
12         7. The administrative office of the Plans is 2400 Research Boulevard, Suite 500,
13   Rockville, Maryland 20850-3266.
14                                           Defendant
15         8. Defendant KINDNESS GENERAL CONTRACTORS, LLC is an employer as
16   defined in Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and is contractually and legally
17   “obligated to make contributions to a multiemployer plan” within the meaning of Section
18   515 of ERISA, 29 U.S.C. § 1145. Defendant is also an “employer” engaged in “commerce”
19   in an “industry affecting commerce” as those terms are defined in Sections 501(1) and (3)
20   of the Taft-Hartley Act, 29 U.S.C. § 142(1) and (3), and within the meaning of Section
21   301(a) of the Taft-Hartley Act, 29 U.S.C. § 185(a), or the agent acting in the interest of
22   such an employer within the meaning of Section 501(3) of the Taft-Hartley Act, 29 U.S.C.
23   § 142(3).
24         9. Upon information and belief, Defendant was a California corporation from its
25   inception in 2000 until it was converted to a limited liability company in or around
26   December 27, 2016.
27

28
                                                 3
                                             COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 4 of 11 Page ID #:7




 1         10.    Upon information and belief, at all time relevant to this action, Defendant’s
 2   business address and main place of business has been 6461 Global Drive, Cypress,
 3   California 90630.
 4

 5                 THE OBLIGATIONS TO CONTRIBUTE AND REPORT
 6         11.    Defendant is a signatory and has been a signatory continuously during all
 7   relevant periods to Collective Bargaining Agreements with the IBEW Local Unions 47 and
 8   1245 as the collective bargaining representative of Defendant’s employees. Pursuant to the
 9   Collective Bargaining Agreements, Defendant has been and is currently obligated to
10   submit contributions to the Plans on behalf of the employees covered by the collective
11   bargaining agreements. The Plans have at all times been intended third party beneficiaries
12   of these Collective Bargaining Agreements.
13         12.    Defendant, pursuant to the Collective Bargaining Agreements, has been
14   bound and is bound to all terms and conditions of the Restated Employees Benefit
15   Agreement and Trust for the NEBF and the Restated Agreement and Trust for NEAP
16   (collectively, the “Trust Agreements”), which have governed the administration of the
17   Plans at all times relevant to this action.
18         13.    Pursuant to the Collective Bargaining Agreements and the Trust Agreements,
19   Defendant is and has been at all times relevant to this action required to contribute to the
20   NEBF at the rate of 3% of the gross labor payroll paid to all of the employees in the
21   bargaining unit. Such contributions are due no later than fifteen days after the end of the
22   month following the month in which the contributions were earned by the employees’
23   labor. The Defendant has been fully aware of the obligation to timely pay contributions at
24   all times relevant to this action.
25         14.    Pursuant to the Collective Bargaining Agreements and the Trust Agreements,
26   Defendant is and has been at all times relevant to this action required to contribute to the
27   NEAP. The amount of the contribution is determined by calculating the number of hours
28
                                                   4
                                               COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 5 of 11 Page ID #:8




 1   worked by employees in each job classification and multiplying those by prescribed hourly
 2   contribution rates for each job classification set forth in the Collective Bargaining
 3   Agreements. Such contributions are due no later than fifteen days after the end of the month
 4   following the month in which the contributions were earned by the employees’ labor. The
 5   Defendant has been fully aware of the obligation to timely pay contributions at all times
 6   relevant to this action.
 7         15.    Pursuant to the Collective Bargaining Agreements and the Trust Agreement,
 8   Defendant is required to produce payroll reports along with each contribution,
 9   demonstrating the basis for the required contribution.
10         16.    Because contributing employers themselves calculate and prepare the
11   monthly reports, the Plans must rely upon the honesty of employers and their accuracy in
12   reporting the hours worked and contributions owed on behalf of their covered employees.
13   To verify the accuracy of the reports, the Plans have at all times relevant to this action
14   maintained employer audit programs pursuant to the Trust Agreements. As part of the audit
15   programs, the Plans periodically audit the books and payroll records of contributing
16   employers. If an audit reveals that an employer owes contributions to the Plans in excess
17   of the amounts contained in the monthly remittance reports submitted by that employer to
18   the Plans, the Plans may assess the delinquent contributions as well as the costs of the audit
19   against the delinquent employer.
20         17.    If a contributing employer fails to make required contributions in a timely
21   fashion, the Collective Bargaining Agreements and the Trust Agreements permit the Plans
22   to impose the costs of an audit on the delinquent employer, liquidated damages up to twenty
23   percent of the delinquent amount, and costs incurred in the collection of contributions
24   including interest and attorney’s fees.
25         18.    Section 515 of ERIA requires an employer to make contributions to a
26   multiemployer pension plan in accordance with its obligations under a collectively
27   bargained agreement and the plan documents. 29 U.S.C. § 1145.
28
                                                   5
                                               COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 6 of 11 Page ID #:9




 1                            THE EMPLOYER’S DELINQUENCIES
 2         19.    Pursuant to the Trust Agreement, the Plans demanded that Defendant submit
 3   its payroll records for an audit of its books and records for the period of January 1, 2015
 4   through December 31, 2017.
 5         20.    Defendant failed and refused to provide records or otherwise to satisfy the
 6   Plans’ demand for an audit.
 7         21.    The Plans are informed and believe, and based upon such information and
 8   belief aver, that Defendant underreported its hours from January 1, 2015 through December
 9   31, 2017.
10         22.    The Plans are informed and believe, and based upon such information and
11   belief aver, that Defendant failed to contribute the entire amounts owed to the Plans from
12   January 1, 2015 through December 31, 2017 and continuing through the date of this
13   complaint. Defendant is therefore delinquent in its obligations to the Plans for such months
14   in an amount which is presently unknown to the Plans, but which the Plans will establish
15   by proof and at present is in excess of $50,000.00.
16         23.    Defendant owes liquidated damages for the late payment of contributions for
17   the months of January 2015 through December 2017 and continuing through the present in
18   an amount which is presently unknown to the Plans, but which the Plans will establish by
19   proof and at present is in excess of $10,000.00.
20         24.    The Trust Agreements provide for interest to be paid on all delinquent
21   contributions, calculated at the rate of ten percent per annum, compounded monthly.
22         25.    Defendant owes interest for the delinquent months of January 2015 through
23   December 2017 in an amount which is presently unknown to the Plans, but which the Plans
24   will establish by proof and at present is in excess of $5,000.00.
25         26.    The Plans have timely demanded that Defendant submit its records to an audit
26   so that the precise amount of the delinquencies can be assessed, but Defendant has failed
27   and refused to comply.
28
                                                  6
                                              COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 7 of 11 Page ID #:10




 1          27.     Defendant is fully aware of the obligation to make contributions on behalf of
 2    covered work performed by Defendant’s employees and the obligation to submit accurate
 3    remittance reports, as set forth herein, and is equally aware of its failure to make such
 4    contributions.
 5

 6                                  FIRST CAUSE OF ACTION:
 7                     AGAINST DEFENDANT FOR INJUNCTIVE RELIEF
 8            AND DAMAGES FOR BREACH OF COLLECTIVE BARGAINING
 9                                          AGREEMENT
10          28.     The Plans reaver every averment of paragraphs 1 through 27 above as if they
11    were repeated here in full.
12          29.     The Plans requested that Defendant submit its payroll records for an audit of
13    its books and records for the period January 1, 2015 through December 31, 2017.
14          30.     Under the applicable Collective Bargaining Agreements, Defendant is
15    obligated to produce its books and records for an audit upon request by the Plans.
16          31.     Defendant has failed and refused to provide the information requested.
17          32.     Defendant has thus breached the terms of the Collective Bargaining
18    Agreements.
19          33.     The Plans are informed and believe, and based upon such information and
20    belief aver, that Defendant has failed to make all contributions required by the Collective
21    Bargaining Agreements, and that such delinquencies have occurred both before and after
22    the date of this complaint, and are continuing. As a direct result, Defendant has become
23    and will become indebted to the Plans for contributions and other sums in an amount which
24    is presently unknown to the Plans but which the Plans will establish by proof and at present
25    is in excess of $65,000.00.
26          34.     The Plans are informed and believe, and based upon such information and
27    belief aver, that Defendants have threatened not to pay, and will refuse or fail to pay, future
28
                                                    7
                                                COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 8 of 11 Page ID #:11




 1    contributions to the Plans, thereby creating future unpaid delinquencies during the
 2    remaining term of the Collective Bargaining Agreements.
 3          35.    Unless Defendant is enjoined from failing to submit its records for audit and
 4    to timely make such contributions, the Plans will suffer irreparable injury for which there
 5    is no adequate remedy at law since, among other things, they will not be able to calculate
 6    the precise amount of contributions Defendant owes, and they will be required to bring a
 7    multiplicity of actions to recover such delinquencies as they occur, to the Plans’ great
 8    expense and hardship. On that basis, the Plans seeks injunctive relief requiring Defendant
 9    to submit its records for audit and requiring it to make timely contributions.
10

11                                  SECOND CAUSE OF ACTION:
12                   AGAINST DEFENDANT FOR INJUNCTIVE RELIEF
13                AND DAMAGES FOR BREACH OF TRUST AGREEMENTS
14          36.    The Plans reaver every averment of paragraphs 1 through 35 above as if they
15    were repeated here in full.
16          37.    Defendant’s failure to produce records requested by the Plans for its audit,
17    and failure to make all required contributions, are violations of the Trust Agreements. As
18    a direct result, Defendants have become indebted to the Plans for contributions and other
19    sums, and will become indebted to the Plans for additional contributions and other sums,
20    in an amount which is presently unknown to the Plans but which the Plans will establish
21    by proof and at present is in excess of $65,000.00.
22          38.    The Plans are informed and believe, and based upon such information and
23    belief aver, that Defendant has threatened not to pay, and will refuse or fail to pay, future
24    contributions to the Plans, thereby creating future unpaid delinquencies during the
25    remaining term of the Collective Bargaining Agreements.
26          39.    Unless Defendant is enjoined from failing to submit its records for audit and
27    to timely make such contributions, the Plans will suffer irreparable injury for which there
28
                                                   8
                                               COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 9 of 11 Page ID #:12




 1    is no adequate remedy at law since, among other things, they will not be able to calculate
 2    the precise amount of contributions Defendant owes, and they will be required to bring a
 3    multiplicity of actions to recover such delinquencies as they occur, to the Plans’ great
 4    expense and hardship. On that basis, the Plans seeks injunctive relief requiring Defendant
 5    to submit its records for audit and requiring it to make timely contributions.
 6

 7                                  THIRD CAUSE OF ACTION:
 8         AGAINST DEFENDANT FOR INJUNCTIVE RELIEF AND DAMAGES
 9                                  FOR VIOLATION OF ERISA
10          40.     The Plans reaver every averment of paragraphs 1 through 39 above as if they
11    were repeated here in full.
12          41.     By engaging in the acts described above, Defendant has violated the terms of
13    the Trust Agreement and thereby has violated certain provisions of ERISA including
14    Section 515, 29 U.S.C. § 1145. As a direct result, Defendant has become indebted to the
15    Plans for contributions and other sums, and will become indebted to the Plans for additional
16    contributions and other sums, in an amount which is presently unknown to the Plans but
17    which the Plans will establish by proof.
18          42.     Section 502(a)(3) of ERISA provides that a fiduciary may enforce the
19    provisions of ERISA and the terms of the plan through a civil action. 29 U.S.C. §
20    1132(a)(3).
21          43.     Under Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3)
22    and 1132(g)(2), the Plans are entitled to an order compelling Defendant’s specific
23    performance of its obligation to submit to an audit under the terms of the Trust Agreements.
24          44.     Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), provides that a fiduciary
25    of a multiemployer plan bringing suit to recover delinquencies under Section 515 shall
26    recover, in addition to the unpaid contributions, interest thereon, liquidated damages,
27    attorney’s fees and costs, and other appropriate legal and equitable relief.
28
                                                     9
                                                 COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 10 of 11 Page ID #:13




 1

 2          PLAINTIFFS        THEREFORE          PRAY      FOR     JUDGMENT          AGAINST
 3    DEFENDANT AS FOLLOWS:
 4          1. For an order that Defendant provide the Plans with access to its payroll records
 5             within 10 days hereof for the period January 1, 2015, through the present so that
 6             a payroll compliance review can be completed;
 7          2. For an order that Defendant timely pay all contributions shown to be due and
 8             owing upon completion of the Plans’ compliance review and which amount the
 9             Plans will establish by proof but which is at present in excess of $50,000.00;
10          3. For an order enjoining Defendant, for so long as it remains contractually and
11             legally bound to make payments of contributions to the Plans, from failing or
12             refusing:
13             a. to make payments of contributions to the Plans on the dates on which they fall
14                due;
15             b. to submit to the Plans remittance reports required from contributing
16                employers on the dates on which they fall due;
17             c. to submit to the Plans any and all information deemed necessary by the Plans
18                to comply with the audit requirements of the Trust Agreements.
19          4. For an order that Defendant pay liquidated damages in the amount of 20% of the
20             contributions shown to be due and owing and which amount the Plans will
21             establish by proof but which is at present in excess of $10,000.00;
22          5. For an order that Defendant pay interest on all contributions shown to be due and
23             owing at the rate of 10% per annum compounded monthly and which amount the
24             Plans will establish by proof but which is at present in excess of $5,000.00;
25          6. For an order that Defendant pay reasonable attorney’s fees and costs incurred by
26             the Plans in this action;
27

28
                                                10
                                             COMPLAINT
     Case 8:19-cv-02384-JVS-KES Document 2 Filed 12/11/19 Page 11 of 11 Page ID #:14




 1          7. For an order that Defendant pay the legal and auditor fees and costs incurred by
 2             the Plans in connection with this action and ensuing audit; and
 3          8. For such other and further relief as this Court deems just and proper.
 4

 5
            Dated: 12/11/2019               Respectfully submitted,

 6                                          GILBERT & SACKMAN
 7
                                            A Law Corporation

 8

 9                                          By:______________________________
                                                   Laurie A. Traktman
10                                               Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                11
                                             COMPLAINT
